THE THIRTEENTH COURT OF APPEALS

                                    13-20-00409-CV


           Ravinderan Krishnan, M.D. and Ravinderan Krishnan, M.D., P.A.
                      d/b/a The Eye Institute of Corpus Christi
                                         v.
                              Christopher Majka, M.D.


                                 On Appeal from the
                 County Court at Law No. 2 of Nueces County, Texas
                     Trial Court Cause No. 2015-CCV-62214-2


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered in

part, vacated and dismissed in part, and affirmed in part. The Court orders the judgment

of the trial court REVERSED AND RENDERED IN PART, VACATED AND DISMISSED

IN PART, and AFFIRMED IN PART. Each party shall bear their own costs relating to

this appeal, including the surety, SureTec Insurance Company, as surety on the

supersedeas bond.

      We further order this decision certified below for observance.

April 21, 2022